COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Bray
Argued at Richmond, Virginia


LORETTA ROBERTS

v.        Record No. 0303-95-3         MEMORANDUM OPINION * BY
                                    JUDGE JERE M. H. WILLIS, JR.
PHILIP NATHANIEL WILLIAMS                FEBRUARY 13, 1996


           FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                   Porter R. Graves, Jr., Judge
          R. Bruce Wiles, for appellant.

          No brief or argument for appellee.



     Loretta Roberts appeals the judgment of the trial court

awarding custody of Tajon S. Williams to his biological father,

Philip Nathaniel Williams.   Ms. Roberts contends that the trial

court erred (1) in concluding that Williams had not voluntarily

relinquished custody of Tajon and (2) in finding that Tajon's

best interests were served by awarding custody to Williams.    We

find no error and affirm the judgment of the trial court.
     When addressing matters concerning a child . . . the
     paramount consideration of a trial court is the child's
     best interests. On review, "[a] trial court is
     presumed to have thoroughly weighed all the evidence,
     considered the statutory requirements, and made its
     determination based on the child's best interests."
     Furthermore, the evidence is viewed in the light most
     favorable to the prevailing party below and its
     evidence is afforded all reasonable inferences fairly
     deducible therefrom. "In matters of a child's welfare,
     trial courts are vested with broad discretion in making
     the decisions necessary to guard and to foster a
     child's best interests." The trial court's judgment,
     "when based on evidence heard ore tenus, will not be
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     disturbed on appeal unless plainly wrong or without
     evidence to support it."


Logan v. Fairfax County, 13 Va App. 123, 128, 409 S.E.2d 460, 463

(1991) (citations omitted).

     "In custody disputes between a natural parent and a non-

parent, the law presumes the best interest of the child will be

served when in the custody of the natural parent."     Mason v.

Moon, 9 Va. App. 217, 220, 385 S.E.2d 242, 244 (1989).    "To

overcome the strong presumption favoring a parent, the non-parent

must adduce by clear and convincing evidence that . . . the

parents voluntarily relinquished custody."    Id.   "A voluntary

relinquishment occurs when a parent willingly agrees or consents

to having their child placed in the custody of a nonparent."       Id.

at 222, 385 S.E.2d at 245.

     Ms. Roberts bore the burden of proving by clear and

convincing evidence that Williams voluntarily relinquished

custody of Tajon.    The trial court found the evidence

insufficient to prove a voluntary relinquishment.    We cannot say

this determination was plainly wrong.

     In May, 1991, Tajon's biological mother took him and left

Williams.   She placed Tajon with her first cousin, Ms. Roberts,

while she stayed in a shelter.    On May 31, 1991, Ms. Roberts was

awarded temporary custody of Tajon by the juvenile and domestic

relations court with the consent of the biological mother, but

without notice to Williams.   Williams first learned of this order

in December, 1991.   In April, 1992, he sought custody.   An order


                                 - 2 -
entered May 15, 1992, allowed Ms. Roberts to retain temporary

custody of Tajon, but Williams specifically reserved his parental

rights.

        In December, 1992, and again in September, 1993, Williams

sought custody of Tajon.    He was awarded custody in November,

1993.    These circumstances clearly show the efforts that Williams

made to gain custody of his son and support the trial court's

ruling that Ms. Roberts failed to prove by clear and convincing

evidence that Williams voluntarily relinquished custody of Tajon.
        Ms. Roberts next contends that the trial court erred in

finding that Tajon's best interests were served by awarding his

custody to Williams.    The trial court based its ruling on the

statutory factors of Code § 20-124.3, the best interests of the

child standard.    Credible evidence supports the trial court's

finding.    The evidence disclosed that Williams can provide a

stable and loving environment in which to raise Tajon, Williams

and Tajon have a good relationship and enjoy spending time

together,    Williams and his wife have established jobs and can

provide financially for Tajon, and Williams' wife supports his

desire to have custody of Tajon.

        "This case fits within the established rule that 'the parent

prevails unless the non-parent bears the burden of proving, by

clear and convincing evidence, both that the parent is unfit and

that the best interest of the child will be promoted by granting

custody to the non-parent.'"     Elder v. Evans, 16 Va. App. 60, 67,




                                 - 3 -
427 S.E.2d 745, 749 (1993).   "[A] fit parent with a suitable home

has a right to the custody of his child superior to the rights of

others."   Id.   The evidence in this case clearly supports the

trial court's finding that Tajon's best interests are served by

his being in Williams' custody.

     The judgment of the trial court is affirmed.

                                                    Affirmed.




                               - 4 -